     Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 1 of 20




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                         AUGUSTA DIVISION

 THE TWELFTH CONGRESSIONAL                    )
 DISTRICT REPUBLICAN                          )
 COMMITTEE, et al.,                           )
                                              )
                       Plaintiffs,            )
                                              )
 v.                                                  Civil No. 1:20-cv-00180-JRH-BKE
                                              )
 BRADFORD J. RAFFENSPERGER,                   )
 et al,                                       )
                                              )
                      Defendants.
                                              )


    PLAINTIFFS' REPLY TO ALL DEFENDANTS' OPPOSITION TO
   PLAINTIFFS' MOTION FOR TEMPORARY RESTRAINING ORDER
                AND PRELIMINTARY INJUNCTION

                                I.    INTRODUCTION

      The longstanding rule that an organization devoted to political activity has

standing to assert a violation of its constitutionally guaranteed freedom of

association when it is forced by a defendant’s actions to divert its resources to

respond to the unconstitutional actions is applicable to Plaintiffs' claims. Plaintiffs

also have stated a valid equal protection claim, principally because the challenged

actions arbitrarily discriminate against Plaintiffs by locating and funding drop


                   Plaintiffs' Reply to Defendants' Oppositions to TRO

                                      Page 1 of 17
     Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 2 of 20




boxes in areas that are predominantly Democrat. They will suffer irreparable injury

if the requested injunctive relief is not granted. Defendants and Intervenors will

not suffer comparable or any substantial injury if injunctive relief is granted

because they have brought on themselves the need to comply belatedly with the

plainly stated requirements of the statutes enacted by the Georgia General

Assembly pursuant to federal constitutional authority, which laws Defendants have

chosen to ignore. The public interest will clearly be served by eliminating or

minimizing to the extent possible the widespread confusion cause by Defendants

unauthorized and unconstitutional conduct in adopting the rules and procedures in

conflict with the applicable statutes and by protecting the public’s confidence in

the integrity of federal elections.

         This reply will demonstrate that the arguments of Defendants and

Intervenors based on laches, the Eleventh Amendment, and abstention are without

merit.

         A. PLAINTIFFS HAVE STANDING

         Plaintiffs have a well-established basis for standing to challenge the actions

of Defendants for violating their right to freedom of association guaranteed by the

First and Fourteenth Amendments to the United States Constitution. Intervenor-


                    Plaintiffs' Reply to Defendants' Oppositions to TRO

                                       Page 2 of 17
     Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 3 of 20




Defendants relied upon the same basis for their standing to intervene. (Mot. to Int.

at 7, ECF No. 10). The basis for Plaintiffs' standing to assert their freedom of

association rights is twofold. First, they are injured in a concrete and particularized

manner by the adverse impact of Defendants' actions on the election prospects of

Republican Party candidates, including the election prospects of Individual

Plaintiffs who will be candidates for Presidential elector in 2024. Texas Dem.

Party v. Benkiser, 459 F.3d 582, 586-87 (5th Cir. 2006); Owen v. Mulligan, 640

F.2d 1130, 1132 (9th Cir. 1981). Second, Plaintiffs suffer injury as a consequence

of Defendants’ actions that require Plaintiffs to redirect and divert their focus,

energy and resources during political campaigns. Crawford v. Marion Cnty. Elec.

Bd., 472 F.3d 949, 957 (7th Cir. 2007), aff’d, 553 U.S. 181 (2008); Northeast Ohio

Coalition for Homeless v. Husted, 837 F.3d 612, 613 (6th Cir. 2016); New Georgia

Project v. Raffensperger, __ F.Supp.3d __, 2020 WL 5200930, at *9 (N.D.Ga.

Aug. 31, 2020); Black voters Matter Fund v. Raffensperger, No. 1:20-cv-01489-

AT, 2020 WL 4597053, at *17 (N.D.Ga. Aug. 11, 2020); Dem. Party of Ga., Inc.

v. Crittenden, 347 F.Supp.3d 1324, 1337 (N.D.Ga. 2018); Dem. Nat’l Comm. v.

Reagan, 329 F.Supp.3d 824, 841 (D.Ariz. 2018), rev’d on other grounds sub nom.

Dem. Nat’l Comm. v. Hobbs, 948 F.3d 989 (9th Cir. 2020). Plaintiffs have


                  Plaintiffs' Reply to Defendants' Oppositions to TRO

                                      Page 3 of 17
     Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 4 of 20




described such injuries regarding diversion of resources in detail in the

Declarations of 12th Congressional District Republican Chairman Garland Moon

(ECF 1, Exhibit D) and Plaintiff Cathy Latham (ECF 25).

      Plaintiffs also have standing to challenge Defendants' actions that violate

their right to equal treatment under the law guaranteed by the Fourteenth

Amendment. Individual Plaintiffs "have an interest in their ability to vote and in

their vote being given the same weight as any other." Jacobson v. Fla. Sec’y of

State, 957 F.3d 1193, 1202 (11th Cir. 2020). Georgia officials may not establish by

the effect of their rules and orders categories or classifications of voters that

discriminate against other categories or classes of voters. Nordlinger v. Hahn, 505

U.S. 1, 10 (1992). In the circumstances of this case, Defendants Raffensperger and

members of the State Election Board ("SEB") have treated Republicans and

Libertarians who vote in person differently from Democrats who overwhelmingly

vote absentee. These Defendants also treat Republicans and Libertarians who seek

to monitor vote counting and signature verification differently from Democrats

who are given access to those procedures. In both situations, Defendants have

discriminated against a class in which the Individual Plaintiffs participate without

justification. The challenged rule allowing the use of drop boxes discriminates


                   Plaintiffs' Reply to Defendants' Oppositions to TRO

                                      Page 4 of 17
     Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 5 of 20




against the 12th District Committee and its members, as well as Plaintiff Metz

because the use of drop boxes, which Plaintiffs oppose and do not intend to use,

have been located often with state funding support in areas having heavy majorities

of Democrat voters.

      Defendants and Intervenor-Defendants contend that Plaintiffs lack standing

to assert claims under the Electors Clause (Art. II, § 1, cl. 2) and the Elections

Clause (Art. I, § 4, cl. 1). But candidates for Presidential elector have standing

under the Electors Clause to challenge actions that injure them in concrete and

particularized ways. See Carson v. Simon, 978 F.3d 1051, 1057 (8th Cir. 2020);

Wood v. Raffensperger, No. 20-14418, 2020 WL 7094866 (11th Cir. Dec. 5, 2020);

Trump v. Wisconsin Elections Comm'n, E.D. Wis. No. 20-CV-1785-BHL, 2020

WL 7230960 (E.D. Wis. Dec. 8, 2020) see also Carney v. Adams, __ S.Ct. __,

2020 WL 7250101 (Dec. 10, 2020). The 12th District Committee also has standing

under the Electors and Elections Clauses to challenge Defendants’ action that have

a substantial adverse impact of its ability to elect its candidates to federal office.

See id.

      Plaintiffs' injuries are plainly traceable to Defendants' actions, which were

undertaken pursuant to the Georgia Election Code. Those injuries are redressable


                   Plaintiffs' Reply to Defendants' Oppositions to TRO

                                      Page 5 of 17
      Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 6 of 20




by the relief they seek in the form of invalidation of those actions and injunctive

relief.

          In the short period in which to respond to the brief of Intervenor NAACP of

Georgia (ECF No. 40), it is enough to note that its argument utterly ignores the

claims actually asserted by Plaintiffs, who point specifically to the violations of the

right to freedom of association and to the equal protection of the law with respect

to the illegal authorization and funding of drop boxes and the unauthorized

weakening and inconsistent implementation of the verification requirements

enacted by the General Assembly pursuant to federal authority. See Ex. A.

          B. THE ELEVENTH AMENDMENT DOES NOT APPLY TO OFFICIALS

          Richmond Defendants and Intervenor-Defendants argue that Plaintiffs'

claims are barred by the Eleventh Amendment. (Richmond Defs' Br. at 4-5, ECF

No. 28-1; Int. Br. at 10, ECF No. 30). Their argument is that Plaintiffs assert only

that Defendants failed to comply with Georgia law and that such assertions are

prohibited under the holding in Pennhurst St. Sch & Hosp. v. Halderman, 465 U.S.

89, 106 (1984). Plaintiffs have sued only individual officials and not any state or

local governmental entities. Plaintiffs' claims are based on the due process and

equal protection provisions of the U.S. Constitution as well as on the fact that the


                     Plaintiffs' Reply to Defendants' Oppositions to TRO

                                        Page 6 of 17
     Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 7 of 20




Georgia statutes at issue were enacted pursuant to federal constitutional authority,

not merely on state authority.

      The Eleventh Amendment provides: "The judicial power of the United

States shall be construed not to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State, or by

Citizens or Subjects of any Foreign State." It has long been established by Supreme

Court decisions that suits against state agents, rather than against the state itself,

based upon those agents' violations of federal law, can be maintained in federal

court notwithstanding the Eleventh Amendment's language. E.g., Ex parte Young,

209 U.S. 123, 159-60 (1908); MCI Telecomm. Corp. v. Ill. Bell Tel. Co., 222 F.3d

323, 336 (7th Cir. 2000).

             "[P]laintiffs may sue state officials in their official capacities when

they seek 'prospective equitable relief to end continuing violations of federal law.'"

Curling v. Sec’y of Georgia, 761 Fed. Appx. 927, 931 (11th Cir. 2019) (quoting

Summit Med. Assocs. P.C. v. Pryor, 180 F.3d 1326, 1336 (11th Cir. 1999)

(emphasis in original); Fair Fight Action, Inc. v. Raffensperger, 413 F.3d 1251,

1280 (N.D Ga. 2019) ("[T]he remedy of prospective injunctive relief is 'not the

functional equivalent' of a form of relief barred by the Eleventh Amendment.").


                   Plaintiffs' Reply to Defendants' Oppositions to TRO

                                       Page 7 of 17
     Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 8 of 20




       Intervenor-Defendants and Richmond Defendants assume that Counts I, II,

III and IV assert claims only under the due process and equal protection clauses of

the U.S. Constitution. (Int. Br. at 11, ECF No. 30; Richmond Br.in Support of Mot.

to Dismiss at 3-5, ECF No. 28-1). This ignores that the Georgia statutes at issue

were enacted pursuant to the authority conferred by Article I, § 4, cl. 1 and Article

II, § 1, cl. 2 of the U.S. Constitution. Although Count V may assert purely state

law claims, the other counts clearly assert federal claims in all respects. This

distinguishes this case from the cases on which Intervenor-Defendants and

Richmond Defendants rely, which cases involve claims based on laws enacted

pursuant to a state's authority exclusively under its constitution.

       Plaintiffs do not seek to invalidate state laws but rather to prohibit

Defendants from implementing administrative measures that violate state statutes

enacted pursuant to federal authority. The challenged administrative rules and

directives are subject to the prohibitions of Article I, § 4, cl.1 and Article II, § 1, cl.

2, which preclude requirements in conflict with the statutes enacted by the

legislative body in the state pursuant to federal authority.

       Pennhurst held that a federal court cannot enjoin a state officer from

violating state law. But the Pennhurst exception does not apply where a plaintiff's


                   Plaintiffs' Reply to Defendants' Oppositions to TRO

                                       Page 8 of 17
     Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 9 of 20




claim is predicated on federal law, as in this case. Dean Foods Co. v. Brancel, 187

F.3d 609, 613 (7th Cir. 199); Trump v. Wis. Election Comm’n, 2020 WL 7230960

*14; Donald J. Trump for President, Inc. v. Boockvar, No. 2:20-CV-966, 2020 WL

5997680, at *75 (W.D. Pa. Oct. 10, 2020). Although the complaint in this action

cites provisions of Georgia law, it does so to show that Defendants violated not

merely those state statutes, but the First and Fourteenth Amendments to the U.S.

Constitution as well. See Bush v. Palm Beach Cnty. Canvassing Bd., 531 U.S. 70,

76 (2000). Plaintiffs has asserted a federal cause of action. Because their claims are

premised on a federal constitutional violation, not merely a violation of Georgia

law, the Pennhurst exception to the rule in Ex parte Young does not apply. Trump

v. Wis. Election Comm’n, 2020 WL 7230960 at *15.

      C. ABSTENTION IS NOT APPROPRIATE HERE.

      The State Defendants argue that the Court should abstain from adjudicating

Plaintiffs' claims under Purcell v. Gonzalez, 549 U.S. 1 (2006), Railroad Comm'n

v. Pullman Co., 312 U.S. 496 (1941) and Colorado River Water Conserv. Dist. v.

United States, 424 U.S. 800 (1976). (St. Defs' Br. at 12--15, ECF No. 26).

      The caution announced in Purcell that federal courts should ordinarily

decline to change the rules of an election on the eve of the election does not apply


                  Plaintiffs' Reply to Defendants' Oppositions to TRO

                                     Page 9 of 17
    Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 10 of 20




in these circumstances. The concern in Purcell that a federal court's decision would

cause confusion is not a legitimate concern in this case because the relief sought by

Plaintiffs would eliminate the considerable confusion that currently exists because

of Defendants’ actions that are directly in conflict with Georgia election statutes.

Plaintiffs and county election officials are confronted with that obvious conflict

between the unambiguous language of the statutes and the language in the rules

and procedures that Defendants have instructed them to follow. It is imperative to

eliminate the confusion in advance of the election so that Plaintiffs, county election

officials, voters and the Defendants and Intervenor-Defendants will have clear

guidance regarding the procedures and standards that apply in the runoff elections.

      The Pullman abstention rule "applies when the 'resolution of a federal

constitutional question might be obviated if the state courts were to be given the

opportunity to interpret ambiguous state law.'" Quackenbush v. Allstate Ins. Co.,

517 U.S. 706, 716-17 (1996). The Pullman rule would apply here if there is (1) a

substantial uncertainty as to the meaning of the state law and (2) a reasonable

probability that the state court’s clarification of state law might obviate the need

for a federal constitutional ruling. Trump v. Wis. Election Comm’n, 2020 WL

7230960 at *17. The language in O.C.G.A. §§ 21-2-382, 21-2-385 and 21-2-386 is


                  Plaintiffs' Reply to Defendants' Oppositions to TRO

                                     Page 10 of 17
     Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 11 of 20




plain and unambiguous. The conflict between those statutes and the two rules

adopted by Defendant SEB and the procedure that Defendant Raffensperger has

issued is also obvious.

      The Colorado River principle that a federal court should defer to a parallel

state court that is currently considering a similar action does not apply to this case.

That principle requires that the state court action is actually parallel to the federal

court action and that exceptional circumstances exist to support a stay or dismissal

of the federal action. State Defendants point to neither of those conditions. It is

enough to reject Defendants’ reliance on the Colorado River principle to

demonstrate that the state court action does not address the federal constitutional

issues that are presented in Plaintiffs’ action.

      D. THIS ACTION SHOULD NOT BE DISMISSED BECAUSE OF LACHES

      The opposing parties have the burden of demonstrating that Plaintiffs have

inexcusably delayed in challenging the rules and procedures adopted by

Defendants SEB and Raffensperger and that the opposing parties have been

prejudiced as a result. Dem. Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1326 (11th

Cir. 2019). They have failed to meet that burden.




                   Plaintiffs' Reply to Defendants' Oppositions to TRO

                                      Page 11 of 17
    Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 12 of 20




      The fact that there would be two runoff elections was not known until after

the November 3, 2020 general election results were announced. SEB Rules 183-1-

14-0.6-.14 and 183-1-14-0.9-.15 in their present form were adopted on November

23, 2020. Most important for this issue of laches is that Plaintiffs were not aware of

the full impact of the opportunity for county election officials to open absentee

ballot envelopes, of the use of drop boxes, and the application of Secretary

Raffensperger's verification procedure until they witnessed what occurred under

the extraordinary volume of absentee ballots processed during the 2020 general

election cycle. See Declaration of Cathy Latham (ECF 25). Upon realizing the

adverse effect of those rules and procedures, they promptly consulted counsel and

commenced this action on December 9, 2020.

      None of the opposing parties will suffer any substantial prejudice if relief is

granted to Plaintiffs because the opposing will merely be required to comply with

the statutes that they have a legal obligation to follow. The fact that Defendants

have chosen not to follow those statutes is what has produced the confusion that

exists. Intervenor-Defendants were also charged with knowledge of the applicable

statutes and the federal constitutional requirement that the rules enacted by the

Georgia General Assembly govern federal elections. There will be minimal


                  Plaintiffs' Reply to Defendants' Oppositions to TRO

                                     Page 12 of 17
    Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 13 of 20




disruption if the illegal drop boxes are not allowed to be used, if the absentee ballot

envelopes and their contents are not separated, and if the verification procedure

established by O.C.G.A. § 21-2-386(a)(1)(B) is implemented rather than the

procedure that Defendant Raffensperger has instructed county election officials to

follow.

      E. Plaintiffs Are Entitled to Injunctive Relief

      As set forth in Plaintiffs' Memorandum in Support of Plaintiffs' Motion for

Preliminary Injunction (ECF No. 2), the applicable factors for granting or denying

such a motion favor a grant of injunctive relief to Plaintiffs. The arguments of

opposing parties to the contrary are not persuasive.

      The likelihood of success on the merits of Plaintiffs' claims has been clearly

demonstrated. They have shown that the challenged rules and procedures violate

the fundamental constitutional proposition that adoption of those measures by

Defendants Raffensperger and SEB members was without legal authority. Only the

Georgia General Assembly can establish the rules for a federal election. The

Defendants’ actions are in direct conflict with applicable provisions of the Georgia

Election Code, which provisions of the U.S. Constitution prohibit. The adoption of

the challenged measures impinges upon Plaintiffs' freedom of association rights


                  Plaintiffs' Reply to Defendants' Oppositions to TRO

                                     Page 13 of 17
    Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 14 of 20




guaranteed by the due process and equal protection because they force Plaintiffs to

divert their focus, energy and resources to activities at the expense of other

activities that they would undertake to support their candidates. Those measures

also violate Plaintiffs' right to the equal protection of the laws guaranteed by the

Fourteenth Amendment, particularly because the drop box rule provides for a

collection method that facilitates the ballot harvesting activity that the Georgia

General Assembly intended to minimize by excluding the drop box option from

those methods authorized by O.C.G.A. §§ 21-2-382 and 21-2-385 and weakening

the careful verification protocol prescribed in O.C.G.A. § 21-2-386(a)(1)(B).

      Plaintiffs will suffer irreparable injury to their associational rights if the

requested relief is not granted. During the critical period leading up to the runoff

elections, they will be forced to divert much of their time, focus, energy and

resources to combatting the ballot harvesting that is facilitated by the challenged

rules and procedures that are in conflict with the statutes enacted by the General

Assembly pursuant to federal authority. Such injury to First Amendment rights are

by their very nature irreparable.

      The harm to the Defendants and Intervenors is that they will be required to

conform their actions to the requirements mandated as a matter of federal law even


                  Plaintiffs' Reply to Defendants' Oppositions to TRO

                                     Page 14 of 17
     Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 15 of 20




though enacted by the Georgia General Assembly. These requirements have been

ignored by Defendants and Intervenors at their considerable risk. They should not

be allowed to rely on their disregard for those clearly applicable requirements to

demonstrate harm to themselves if the Court grants the relief requested by

Plaintiffs.

          The public interest will be served by eliminating or, at a minimum,

substantially reducing the widespread confusion that the unlawful actions of

Defendants Raffensperger and the SEB members have generated by adopting rules

and procedures that are in direct conflict with the statutes enacted by the General

Assembly pursuant to federal authority that govern the conduct of federal

elections. Granting the requested relief will also serve to "protect public confidence

in elections." Dem. Exec. Comm. of Fla. V. Lee, 915 F.3d 1312, 1327 (11th Cir.

2019) quoting Crawford v. Marion Cnty. Elec. Bd., 553 U.S. 181, 197 (2008)

(plurality opinion).

                                 II.    CONCLUSION


                The Court should grant Plaintiffs’ request for preliminary injunctive

relief.



                     Plaintiffs' Reply to Defendants' Oppositions to TRO

                                        Page 15 of 17
Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 16 of 20




                              Respectfully submitted,

                              12th CONGRESSIONAL DISTRICT
                              REPUBLICAN COMMITTEE, et al.

                              /s/ Christopher I. Kachouroff
                              Christopher I. Kachouroff, Esq.*
                              Patrick M. McSweeney, Esq.*
                              Robert J. Cynkar, Esq.*
                              MCSWEENEY, CYNKAR & KACHOUROFF, PLLC
                              13649 Office Place, Suite 101
                              Woodbridge, Virginia 22192
                              (703) 621-3300 (o)
                              chris@mck-lawyers.com
                              patrick@mck-lawyers.com
                              rcynkar@mck-lawyers.com

                              Johnny Vines, Esq.
                              Georgia Bar Number: 940633
                              JOHNNY VINES, P.C.
                              404 Durden Street, Suite B
                              Vidalia, Georgia 30474
                              (912) 388-7071 (o)
                              (912) 537-6600 (f)
                              jecvines@vineslaw.com

                              Counsel for Plaintiffs

                              * Admitted Pro Hac Vice




           Plaintiffs' Reply to Defendants' Oppositions to TRO

                              Page 16 of 17
    Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 17 of 20




                         CERTIFICATE OF SERVICE


      I hereby certify that on December 16, 2020, I electronically filed this

document with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to the attorneys of record:



                                     /s/ Christopher I. Kachouroff
                                     Christopher I. Kachouroff, Esq.*
                                     Patrick M. McSweeney, Esq.*
                                     Robert J. Cynkar, Esq.*
                                     MCSWEENEY, CYNKAR & KACHOUROFF, PLLC
                                     13649 Office Place, Suite 101
                                     Woodbridge, Virginia 22192
                                     (703) 621-3300 (o)
                                     chris@mck-lawyers.com




                  Plaintiffs' Reply to Defendants' Oppositions to TRO

                                     Page 17 of 17
      Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 18 of 20




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                         AUGUSTA DIVISION

 THE TWELFTH CONGRESSIONAL                  )
 DISTRICT REPUBLICAN                        )
 COMMITTEE, et al.,                         )
                                            )
                      Plaintiffs,           )
 v.                                         )      Civil No. 1:20-cv-00180-JRH-BKE
                                            )
 BRADFORD J. RAFFENSPERGER,
 et al,                                     )
                                            )
                     Defendants.            )
                                            )


                  DECLARATION OF DEBRA S. GIDDENS

       I, Debra S. Giddens, declare the following pursuant to 28 U.S.C. § 1746

based on my information, knowledge, and belief.

       1.    I am a registered voter in the State of Georgia and an a resident of

Ware County. I intend to vote in person in the runoff election on January 5, 2021.

       2.    I serve as the Secretary of the Ware County Republican Party. I am a

State Committee Member of the Georgia Republican Party and I am also the First

Congressional District Republican Party Assistant Secretary. I was a Poll Watcher



                           Declaration of Debra S. Giddens

                                     Page 1 of 3
                                                                                    A
    Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 19 of 20




for Advance Voting for the November 3 General Election, and I was also a Poll

Watcher-at-Large on Election Day November 3.

      3.     Both before and after the General Election, a number of Republicans

in Ware County had concerns of whether or not ALL the signatures on the

Absentee Ballots for the November 3 General Election were being checked and/or

verified. I had a number of conversations and phone calIs from these concerned

Ware County citizens. I personally talked to the Supervisor of Elections on two

occasions regarding the signatures being checked. I never received a direct yes or

no answer.

      4.     On Wednesday, December 2, 2020, I had a meeting with Carlos

Nelson, Ware County Supervisor of Elections, in his office at the Ware County

Board of Elections. I said to him that I wanted to know whether or not ALL of the

signatures on the absentee ballots for the November 3 election were checked and

verified. Mr. Nelson stated to me that MOST all of the signatures were checked.

He stated: "Sometimes we had a lot of absentee ballots delivered all at once, and

we had a lot of Advance voters in line to vote, and we got behind with getting the

ballots checked."




                           Declaration of Debra S. Giddens

                                     Page 2 of 3
Case 1:20-cv-00180-JRH-BKE Document 44 Filed 12/16/20 Page 20 of 20
